tcmemo_1997_281 united_states tax_court joao montoro and neuza paula petitioners v commissioner of internal revenue respondent docket no filed date charles l steel iv for petitioners jeanne gramling for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' federal_income_tax and additions to tax as follows additions to tax sec year deficiency dollar_figure big_number big_number big_number sec_6653 a dollar_figure -- -- -- -- -- dollar_figure penalty sec_6662 -- -- dollar_figure big_number respondent determined that petitioners are liable for an addition_to_tax for negligence under sec_6653 for percent of the interest due on the underpayment attributable to negligence under sec_6653 for and an addition_to_tax for negligence under sec_6653 for after concessions the issues for decision are whether petitioners' taxable_income from international best buys was dollar_figure in and dollar_figure in as petitioners contend dollar_figure in and dollar_figure in as respondent contends or some other amount we hold that petitioners' income from international best buys was dollar_figure in and dollar_figure in whether petitioners may carry back net operating losses of dollar_figure to and dollar_figure to we hold that they may not whether petitioners are liable for a additions to tax for negligence under sec_6653 for and and substantial_understatement_of_income_tax under sec_6661 for and b the accuracy-related_penalty under sec_6662 for and we hold that they are petitioners concede that they failed to report the following income ibm tax_payments for mr paula ibm severance payment to mr paula wages paid to mrs paula by a p interest dollar_figure dollar_figure -- big_number big_number -- big_number respondent concedes that petitioners are entitled to a foreign_tax_credit of dollar_figure for relating to the ibm severance payment to mr paula respondent also concedes that petitioners may deduct a dollar_figure penalty they paid in as the result of a premature withdrawal of funds from a certificate of deposit the court expects the parties to compute petitioners' self- employment_tax liability and personal_exemption_phase-out if applicable under rule whether certain exhibits offered by respondent to impeach the testimony of petitioner-husband are admissible we hold that they are not references to petitioner-husband are to joao montoro paula references to petitioner-wife are to nueza paula section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and references to income_tax returns are to united_states federal_income_tax returns findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in raleigh north carolina when they filed the petition in this case petitioner-husband was born and raised in brazil he graduated from college there and has degrees in chemical engineering and business administration sometime before petitioner-husband worked for ford motor co in brazil for years and was promoted to a management position petitioners have three sons luiz born in ricardo born in and leandro born in petitioners have had an apartment in brazil from until the time of trial petitioners were resident aliens of the united_states during the years in issue b revaluation of brazilian currency on date brazil significantly revalued the cruzeiro crdollar_figure beginning date the brazilian currency was the cruzado czdollar_figure one cruzado equals big_number cruzeiros brazilian cruzeiro cruzado world currency yearbook philip p cowitt ed the exchange rate was crdollar_figure per u s dollar in date and crdollar_figure per u s dollar in date c petitioner-husband's ibm employment in petitioner-husband began to work for ibm-brazil in campinas sao paulo brazil he worked for ibm for years in brazil and the united_states in he began to work for ibm in raleigh north carolina in late or early he returned briefly to brazil to work for ibm-brazil he soon took a leave of absence from ibm and returned to the united_states ibm wanted petitioner-husband to work in brazil he resigned from ibm in date because his family wanted to stay in the united_states d petitioners' assets in brazil in the average official exchange rate was dollar_figure to crdollar_figure for and dollar_figure to crdollar_figure for federal reserve bulletin international statistics date date foreign exchange rates on date the official exchange rate of cruzados to u s dollars was dollar_figure to czdollar_figure see norwest corp v commissioner t c __ n date the parties stipulated that the exchange rates for were as listed in the federal reserve bulletin jan crdollar_figure feb crdollar_figure mar -sept crdollar_figure after the currency reform oct crdollar_figure nov crdollar_figure and dec crdollar_figure real_property in petitioners built a home pincite rua madre maria santa margarida in campinas sao paulo they owned the home in they also owned vacant land at rua jose jorge farah in campinas a house pincite rua luiz gama in sorocaba and an apartment in mongagua in petitioners began to build a house on the rua jose jorge farah lot personal_property telephone and automobiles in petitioners owned the telephone line for the house on rua madre maria santa margarida in brazil an individual may buy a telephone line once purchased the owner may resell it they also owned two automobiles a ford corcel and a volkswagen santana petitioner-husband's inheritances petitioner-husband inherited crdollar_figure dollar_figure in date from his father in date petitioner-husband inherited crdollar_figure dollar_figure from his father sale of petitioners' assets in brazil in in petitioners sold all of their brazilian assets except their apartment in mongagua petitioners sold the unfinished house at rua jose jorge farah to petitioner-husband' sec_3 u s dollar amounts following cruzeiro or cruzado amounts are the contemporaneous equivalents brother petitioner-husband reported the sale of these assets on the brazilian income_tax return he filed for in signing the brazilian return petitioner-husband attested to its truth petitioners reported that at the end of their brazilian assets consisting primarily of cash totaled crdollar_figure big_number dollar_figure petitioners kept the cash from the sale of these assets in a safe in brazil e petitioners' trips to and movement of cash from brazil in petitioner-husband traveled to brazil four times he returned to the united_states from the first trip on march petitioners' son leandro played soccer for the raleigh flyers in the summer of petitioner-husband took the team to brazil he returned to the united_states on july or he returned from his next trips on september and november he brought cash from their safe on each of these trips petitioners used this money to pay their rent and other living_expenses their son's college tuition and to provide funds for petitioner-husband's business international best buys discussed at par f below brazilian law did not require petitioner-wife to sign the brazilian tax_return in petitioners deposited dollar_figure in nine bank accounts eight in the united_states and one in brazil of that amount the following is nontaxable date check currency amount deposited source of fund sec_4 travelers checks dollar_figure crdollar_figure big_number unknown big_number currency big_number travelers checks big_number currency big_number currency big_number currency trav check big_number big_number currency currency5 big_number check big_number dollar_figure total mar brazil trip brazilian account july brazil trip july brazil trip july brazil trip sept brazil trip sept brazil trip nov brazil trip nov brazil trip transfer cashed check for friend in petitioner-husband brought cash from their safe after each of several trips to brazil petitioner-husband sometimes kept the cash he brought from brazil in a safe in his raleigh office before he deposited it in petitioners' non- interest bearing checking accounts petitioners deposited dollar_figure in eight seven u s and one brazilian bank accounts of the dollar_figure petitioners deposited crdollar_figure dollar_figure in the bank of itau in brazil from their personal assets and they made nontaxable deposits to u s bank accounts as follows this deposit was a transfer from account date check currency amount deposited source currency currency currency currency currency currency currency currency check check currency currency check travelers checks currency currency total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure jan brazil trip jan brazil trip jan brazil trip jan brazil trip apr brazil trip apr brazil trip apr brazil trip apr brazil trip panam refund exchanged money june brazil trip june brazil trip manufacturer's rebate july brazil trip nov brazil trip dec brazil trip on some of his trips to brazil in petitioner-husband took money from the safe and gave it to his secretary he instructed her to use the money to pay expenses such as social_security and to wire him the balance petitioners deposited the following funds from wire transfers from nontaxable sources in their u s accounts in amount deposited source date dollar_figure big_number big_number big_number big_number big_number total dollar_figure f international best buys personal assets in brazil money returned to manufacturer for jewelry consignment personal assets in brazil personal assets in brazil personal assets in brazil personal assets in brazil in date petitioner-husband started an import business in raleigh called international best buys international in partnership with mrs joyner joyner joyner was petitioner-husband's english teacher in the united_states petitioner-husband and joyner formed international to sell costume jewelry that they imported from brazil petitioners did not attach a schedule c profit or loss from business sole_proprietorship for international to their and returns in joyner transferred her interest in international to petitioner-wife the record does not show how much petitioners invested in the partnership or how much they paid joyner for her interest in petitioner-husband bought silver jewelry for international to sell in the united_states he attended trade shows in san antonio and other places to try to sell merchandise petitioner-husband began to work full-time for international in international's sales of jewelry were poor and the company lost money in and in and international was a sole_proprietorship petitioners attached a schedule c for international to their and returns international began to export electronic components to brazil in petitioner-husband continued to export electronic components to brazil in and stopped importing jewelry from brazil his export sales grew in and international had gross_receipts of dollar_figure in dollar_figure in about dollar_figure in and about dollar_figure million in g petitioners' u s tax_return sec_1 petitioners' tax_return_preparer michael perkins perkins a certified_public_accountant in raleigh prepared petitioners' tax returns for tax years to perkins and petitioner-husband have been friends for more than years their sons played soccer together perkins and his son accompanied petitioner-husband on the soccer team's trip to brazil in perkins reviewed some receipts for earlier years to ensure that petitioner-husband complied with u s tax requirements for deducting business and travel_expenses but he primarily relied on the worksheets furnished by petitioner-husband at trial perkins did not remember whether he saw sales receipts invoices journals or ledgers for international for the years in issue petitioner-wife's import business petitioner-wife's import sales business had gross_receipts of dollar_figure in petitioners included that amount in the gross_receipts reported on petitioner-husband's schedule c for international for petitioners did not file a separate schedule c for petitioner-wife's import sales business with their original return petitioners reallocated dollar_figure from petitioner-husband's international business to petitioner-wife's schedule c attached to their amended_return for petitioner-wife had costs of goods sold and expenses totaling dollar_figure from her import sales business in as petitioners reported on their amended_return for international petitioners reported that international had gross_receipts of dollar_figure in and dollar_figure in cost_of_goods_sold and expenses of dollar_figure in and dollar_figure in and losses of dollar_figure in and dollar_figure in petitioner-husband deducted schedule c expenses for international of dollar_figure in and dollar_figure in the parties agree that petitioners' taxable_income should be decreased by dollar_figure in and increased by dollar_figure in because of changes to international's schedule c expenses for those years net_operating_loss carrybacks petitioners reported net operating losses of dollar_figure on their original return dollar_figure on the amended_return for and dollar_figure on their return for petitioners elected to carry the net operating losses back to and by filing form sec_1045 petitioners' net operating losses equaled the schedule c losses from international in and h respondent's examination revenue_agent margaret davis davis began to examine petitioners' returns for and late in davis asked petitioners for the books_and_records of international including receipts and disbursements journals the general ledger work papers adjusting journal entries canceled checks bank statements and deposit slips for all accounts for petitioners gave her some of the bank statements but did not give her international's books_and_records in date davis asked petitioners for their canceled checks from date to date petitioner-husband told her that he had destroyed them on date davis asked petitioner-husband how much cash on hand he had davis did not specify whether cash on hand included cash petitioners may still have had in brazil petitioner-husband did not understand it to include cash petitioners had in brazil petitioner-husband told davis that he had less than dollar_figure in cash on hand at the beginning and end of petitioner-husband told davis that he brought no more than dollar_figure each time he returned from brazil two or three times a year on date petitioner-husband told davis that he had kept money in a safe in a house in brazil until he sold the house in after he sold the house he kept the safe elsewhere in brazil petitioner-husband initially told davis that he did not know whether he had more or less than dollar_figure in the safe and that the money in the safe came from savings from his years of working for ibm and inheritances from his father on date petitioner-husband gave davis a revised estimate of the amount of his cash which included the proceeds from the sale of petitioners' assets in brazil davis did a bank_deposits analysis to estimate petitioners' income for and she examined petitioners' bank accounts she sought to exclude from her analysis sources of income which she thought were nontaxable including transfers between accounts expense reimbursements and offsetting wire transfers she apparently did not believe that petitioners had a significant amount of money in brazil as of date petitioners deposited dollar_figure in nine bank accounts in they reported that they had received dollar_figure of that amount as schedule c gross_receipts on their return respondent subtracted dollar_figure and gross_receipts of dollar_figure allocated to petitioner-wife and determined that petitioners had understated their taxable_income for by dollar_figure petitioners deposited dollar_figure in eight bank accounts in dollar_figure of which they reported on their return as schedule c gross_receipts respondent determined that petitioners had understated their taxable_income for by dollar_figure dollar_figure - dollar_figure opinion a admissibility of exhibits ag and ah three days before the trial in this case respondent's counsel found in the files for this case a currency transaction report exhibit ag and a criminal_referral report prepared by the ncnb national bank of north carolina exhibit ah and sent to the office of the comptroller of the currency respondent's counsel had seen these documents before but had not thought that they were significant on the day before the trial respondent's counsel called petitioners' counsel and told him that respondent might call rose wiseman wiseman an administrative assistant at nationsbank in raleigh as a rebuttal witness respondent had not listed wiseman as a witness respondent's counsel gave him wiseman's name and telephone number but did not give him a copy of exhibits ag and ah petitioners' counsel did not contact wiseman at trial petitioner-husband testified that he made three cash deposits totaling dollar_figure on date but that he did not remember the denominations of the currency he deposited respondent called wiseman to impeach his testimony during wiseman's testimony respondent offered exhibits ag and ah into evidence exhibit ag reports that john m paula made a dollar_figure cash deposit on date and that the deposit was made to three accounts and consisted of dollar_figure in dollar_figure bills and larger exhibit ah is a form wiseman prepared and sent to the comptroller of the currency entitled criminal_referral report wiseman prepared exhibit ah based on information she received from the teller who handled the deposits the report states mr paula came into the towne north branch of ncnb national bank and made deposits totaling dollar_figure in new crisp dollar_figure bills the deposits were made into three separate_accounts the teller became suspicious because of the large dollar amount and the new bills at trial petitioners objected to the introduction into evidence of exhibits ag and ah because respondent did not exchange them with petitioners before offering them into evidence five months before this case was calendared for trial the court's standing_pretrial_order was served on the parties it stated in part any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session materials not provided in compliance with our pretrial orders may be excluded from evidence rule sec_104 sec_132 77_f3d_637 2d cir respondent contends that exhibits ag and ah impeach the testimony of petitioner-husband and thus need not be exchanged days ahead of the first day of the trial session we disagree respondent offered the currency transaction report into evidence to show that petitioner-husband had made three cash deposits of dollar_figure each on date to three bank accounts however exhibit ag does not differ substantially from his testimony the bank's criminal_referral report said that petitioner-husband deposited dollar_figure in new crisp dollar_figure bills in three bank accounts respondent contends that this impeaches petitioner-husband's testimony that the money he deposited was from cash he had in his safe in brazil since we disagree the fact that the dollar_figure bills were new and crisp in does not establish that the bills were issued after they may simply have been uncirculated thus exhibit ah does not impeach petitioner-husband's testimony that the cash he deposited was from his safe in brazil respondent contends that petitioner-husband's lack of memory about the nature of the date deposits is analogous to a denial respondent relies on 772_f2d_1314 7th cir 549_f2d_490 8th cir respondent's reliance on those cases is misplaced in united_states v dicaro supra pincite- a witness had testified to certain facts before a grand jury but claimed to have forgotten those facts by the time of trial see eg 696_f2d_282 4th cir witness' lack of memory impeached by his prior grand jury testimony 549_f2d_490 8th cir witness' lack of memory impeached by prior written_statement given to fbi agent that is not the case here petitioner-husband did not previously state or testify that he deposited new dollar_figure bills his lack of specific memory is believable under the circumstances unlike the cases respondent cites thus the documents do not impeach petitioner- husband's lack of memory respondent contends that the documents are admissible under rule d a of the federal rules of evidence as admissions by a party we disagree since respondent did not exchange the documents with petitioners in compliance with the standing_pretrial_order they are admissible only to impeach testimony by agreement of the parties or for good cause shown respondent has not shown good cause for not complying with the pretrial order respondent knew years before trial that petitioners contended that the money they deposited was from their brazilian funds and should have exchanged exhibits ag and ah with petitioners as part of the stipulation process respondent's failure to exchange the documents led to the type of surprise that the pretrial order and rule were designed to prevent 89_tc_66 see 61_tc_691 we conclude that exhibits ag and ah are not admissible b deficiency respondent's use of the bank_deposits method we must decide whether as respondent contends petitioners had unreported income in the amounts of dollar_figure in and dollar_figure in respondent reconstructed petitioners' income using the bank_deposits method petitioners agree that they deposited dollar_figure in their bank accounts in and dollar_figure in if a taxpayer does not maintain adequate books_and_records respondent may reconstruct a taxpayer's income by any reasonable method which clearly reflects income sec_446 348_us_121 including the bank_deposits method 94_tc_654 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite where the taxpayer suggests a nontaxable source the commissioner must either connect the bank_deposits to a likely source of taxable_income or negate the nontaxable source alleged by the taxpayer 389_f2d_236 7th cir affg tcmemo_1966_234 respondent's determination is presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 petitioners bear the burden of proving that unexplained deposits are not taxable to them 96_tc_858 affd on other grounds 959_f2d_16 2d cir parks v commissioner supra pincite whether petitioner-husband's testimony was generally credible petitioners contend that they had the money for the bank_deposits in brazil before and brought it to the united_states in and respondent contends that petitioner- husband's testimony regarding their brazilian funds is self- serving and lacks credibility we decide whether a witness is credible based on objective facts the reasonableness of the testimony the consistency of statements made by the witness and the demeanor of the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure we may discount testimony which we find to be unworthy of belief but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_616 551_f2d_929 3d cir revg tcmemo_1975_278 322_f2d_530 8th cir affg in part and remanding in part tcmemo_1961_237 211_f2d_210 6th cir revg and remanding a memorandum opinion of this court petitioner-husband's testimony was plausible and we believe generally truthful whether respondent investigated leads petitioners argue that respondent did not investigate relevant leads to their nontaxable sources of deposits we disagree petitioners first told davis that they had a substantial cash hoard in brazil in date respondent could not independently verify how much money they had in brazil respondent determined that international was a likely source of petitioners' deposits petitioners did not give respondent international's books_and_records so respondent could not verify the extent to which international was a likely source_of_income whether respondent subtracted nontaxable sources of deposits in reconstructing petitioners' income respondent contends that respondent properly reconstructed petitioners' income for and using the bank_deposits method by subtracting from petitioners' income nontaxable sources of deposits including transfers between bank accounts expense reimbursements and offsetting wire transfers as discussed below we conclude that respondent did not subtract all nontaxable sources of deposits to petitioners' u s bank accounts respondent contends that petitioners have not proven that their bank_deposits in and were from cash that they had at the end of respondent contends that petitioners kept poor records did not show how much cash they had on date and gave inconsistent estimates of their cash on hand on that date respondent points out that petitioner-husband initially told davis that he had less than dollar_figure in cash at the beginning and end of we believe that petitioner-husband's answer was consistent because he did not think davis intended cash on hand to include money he had in brazil petitioner-husband initially told davis that he brought no more than dollar_figure from brazil two or three times a year however he made that statement to davis before he told her about the significant amount of funds petitioners had in brazil at the end of we are convinced that petitioner-husband brought more than dollar_figure twice a year in and as discussed above we believe much of petitioner-husband's testimony about petitioners' cash on hand in values stated on petitioners' brazilian tax returns petitioners contend that their brazilian tax_return shows that they had dollar_figure in u s dollars in cash on date we disagree petitioners reported on their brazilian return that they had crdollar_figure dollar_figure in cash and the apartment in mongagua worth crdollar_figure dollar_figure for a total of dollar_figure petitioner-husband testified that petitioners had dollar_figure in cash and dollar_figure for the difference of the sales in date which they contend is supported by deeds showing the purchase and sale of petitioners' real_property in brazil petitioner-husband did not define the phrase the difference of the sales as discussed below we find that petitioners had dollar_figure in cash in date petitioner-husband testified that he sold the rua jose jorge farah property for dollar_figure and the house at rua madre maria santa margarida for dollar_figure respondent points out that these amounts are inconsistent with the amounts petitioners reported on their brazilian return we agree petitioner-husband reported that he sold the rua jose jorge farah property for crdollar_figure big_number dollar_figure and the rua madre maria santa margarida house for crdollar_figure dollar_figure on petitioners' brazilian return statements in a u s federal tax_return are admissions under rule d of the federal rules of evidence and will not be overcome without cogent evidence that they are wrong 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 92_tc_312 62_tc_739 affd without published opinion 521_f2d_1399 3d cir in signing the brazilian return petitioner-husband attested to its truth we believe it is appropriate to apply this doctrine to petitioners' brazilian returns thus we find that petitioners sold the rua jose jorge farah property for dollar_figure and the rua madre maria santa margarida house for dollar_figure as reported on their brazilian return petitioners' deposits from nontaxable sources a petitioners' contentions petitioners contend that petitioner-husband brought dollar_figure back from a trip to brazil on date and deposited it days later we disagree the date deposit was made by wire transfer we have not included this amount as a nontaxable source of funds petitioners contend that petitioner-husband made a dollar_figure deposit to one of his joint accounts with mr simoes on date from nontaxable funds we disagree petitioner- husband told davis that mr simoes gave him dollar_figure to buy parts or to pay underwriters' laboratories in contrast petitioner- husband testified that mr simoes gave him the money to buy samples that mr simoes lent him the dollar_figure and that the money was to pay mr simoes' expenses while he was in the united_states petitioner-husband's explanations are inconsistent and we have not included this amount in petitioners' nontaxable sources of funds petitioners contend that a dollar_figure wire transfer from the cayman islands to one of their accounts in date was money mr arnaldo was holding for petitioner-husband in brazil we disagree because mr arnaldo's name is not on the record of the wire transfer we have not included this amount in petitioners' nontaxable sources of funds b respondent's contentions respondent contends that the inheritance check petitioner- husband received from his father was worth about dollar_figure using the date exchange rate of czdollar_figure we disagree respondent's contention about the value of petitioner-husband's inheritance is contrary to the stipulated exchange rates for dollars and cruzeiros in date respondent points out that petitioner-husband told davis that there were no records of the inheritance check he received from his father but at trial he offered into evidence a copy of the check for crdollar_figure dollar_figure we admitted the check because petitioner-husband had given respondent the number of the check about a month before trial respondent points out that petitioner-husband told davis that he was uncertain whether he had more or less than dollar_figure in the safe respondent contends that this is inconsistent with petitioner-husband's later claim that he kept a large amount of cash in the safe respondent's point seeks to make something out of nothing we believe that petitioner-husband kept money in the safe in brazil but did not initially tell davis the amount petitioner-husband wrote to davis in date and revised his estimate of petitioners' cash on hand to include funds from the sale of petitioners' brazilian assets respondent contends that petitioner-husband told davis during the examination that wire transfers to petitioners' bank accounts were from brazilian business customers who wired sales revenue to him petitioner-husband later told davis and testified that other people including his sister sent him money from brazil petitioner-husband testified that only petitioners had access to their safe in brazil respondent contends that petitioner-husband told davis that wire transfers from mtb cayman islands were sales revenue from a customer mtb but later told her and testified that three or four people including his secretary and his sister wired him money from brazil he told davis that his sister asked a person with an account outside of brazil to wire the money we believe that petitioner-husband satisfactorily explained the wire transfers to petitioners' u s accounts petitioner- husband credibly testified that as his business started to grow and he needed more money to invest in it he had several people including his sister and his secretary wire money from brazil to petitioners' u s accounts he testified that on some of his trips to brazil he took money from the safe gave it to his secretary to pay expenses such as social_security and she wired him the balance he also testified that mtb is a bank and denied telling davis that it was a customer he also testified that he collected a few thousand dollars from two customers in brazil petitioner-husband credibly testified that dollar_figure of the wire transfers including dollar_figure from the cayman islands to petitioners' bank accounts were from his own money in brazil his testimony is consistent with the documentary_evidence we have found that other wire transfers were from taxable sources on date petitioner-husband told davis that he had obtained the funds for a dollar_figure deposit in date from his funds in brazil on a date trip in contrast he testified that the deposit resulted from a bank-to-bank transfer bank records corroborate his testimony there was a dollar_figure withdrawal from account on date and a dollar_figure deposit to account on date respondent contends that petitioners' deposits to their accounts were not made from cash petitioner-husband brought from brazil because petitioner-husband or petitioner-wife waited up to month after petitioner-husband returned to the united_states to deposit money in one of their accounts we disagree for the most part petitioner-husband sometimes kept the money in a safe in his raleigh office before he deposited it in his non-interest bearing checking accounts to the extent that petitioner-husband did not convince us that deposits were from nontaxable sources we did not include those deposits as a nontaxable source of funds respondent contends that the fact that petitioner-husband used the rua luiz gama address as his address on his adjusted brazilian tax_return and brazilian tax_return shows that petitioners did not sell that house in date we disagree we give more weight to the fact that petitioners reported the sale of and paid tax on the rua luiz gama property on their brazilian tax_return than we do to the fact that petitioner-husband used that address on his and brazilian returns filed when petitioners were no longer living in brazil respondent argues that petitioners did not have a substantial amount of funds in because petitioner-husband testified6 that he spent all of the money he brought from brazil to the united_states accompanying the raleigh flyers soccer team to tournaments in the united_states for years we disagree we do not believe that petitioner-husband meant that he actually spent all of his money following the soccer team c conclusion petitioners owned and sold real_property and other assets in brazil in and petitioner-husband brought cash into the united_states when he returned from trips to brazil about half of petitioners' deposits in and came from the cash that petitioner-husband testified as follows q why did you take a soccer team to brazil a i was following since five years that i was following that team you know expending all the money that i brought from brazil in hotels in tournaments here in the united_states you know following those boys they had accumulated by the end of from the sale of most of their brazilian assets and inheritances they received in we find that of the disputed deposits dollar_figure in and dollar_figure in came from petitioners' funds in brazil and from other nontaxable sources such as transfers between accounts cashing checks or exchanging money for friends the panam refund and a manufacturer's rebate petitioners have not shown that the source of the funds for the remaining items in dispute was nontaxable we conclude that petitioners had income from international of dollar_figure for and dollar_figure for c net_operating_loss carrybacks petitioners contend that they had losses of dollar_figure in and dollar_figure in which they may carry back to and sec_172 allows a taxpayer to deduct net operating losses petitioners bear the burden of proving that they had net operating losses in and rule a 349_us_232 petitioners must prove the amount of the net_operating_loss_carryback sec_172 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir 15_bta_596 petitioners did not report income of dollar_figure in and dollar_figure in petitioners did not show that they had net operating losses for and after taking into account the income they did not report for those years thus we sustain respondent on this issue d additions to tax and penalty negligence negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 85_tc_934 petitioners must show that they acted reasonably and prudently and exercised due care neely v commissioner supra petitioners argue that they are not liable for additions to tax for negligence and substantial_understatement and the accuracy-related_penalty because they relied on their accountant to prepare accurate returns for them for and petitioners point out that perkins testified that petitioner- husband prepared summaries of his business activities for and and that perkins believed the summaries were accurate good_faith reliance on the advice of a competent independent tax professional may offer relief from the imposition of the addition_to_tax for negligence 469_us_241 414_f2d_749 4th cir affg tcmemo_1968_98 73_tc_671 petitioners bear the burden of proving that their reliance on professional advice was reasonable rule a 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioners failed to explain why they did not report the ibm tax_payments for petitioner-husband for and or his ibm severance payment in petitioner-wife's wages from a p for or their interest_income for and see supra p note petitioners have not shown that their erroneous claim that they had net_operating_loss carrybacks to and was not due to negligence 78_tc_1078 taxpayer negligently omitted income for resulting in a net_operating_loss for which he carried back to taxpayer liable for negligence for and we hold that petitioners are liable for the addition_to_tax for negligence for and substantial_understatement sec_6661 imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax in any taxable_year a substantial_understatement exists if in any year the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 an understatement is the amount required to be shown on the return less the amount actually shown on the return sec_6661 petitioners contend that they are not liable for the addition for substantial_understatement because they acted in good_faith in relying on perkins in filing their and returns we disagree for the reasons stated at par b-1 above we sustain respondent's determination on this issue accuracy-related_penalty taxpayers are liable for a penalty equal to percent of the part of the underpayment due to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax sec_6662 b and negligence includes a failure to make a reasonable attempt to comply with the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty imposed by sec_6662 rule a petitioners argue that they are not liable for the accuracy- related penalty because they relied on their accountant to prepare accurate returns for them for and petitioners point out that perkins testified that petitioner-husband prepared summaries of his business activities for and and that perkins believed there was no reason to question the accuracy of those summaries we disagree as discussed at par b-1 above petitioners offered no evidence showing what information or documentation they provided to perkins concerning their ibm payments wages from a p or interest_income and they did not explain why they did not report various income items for and including the income from international we hold that petitioners are liable for the accuracy-related_penalty for and because they have not shown that they reasonably relied on perkins decision will be entered under rule
